Citation Nr: 0820959	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to August 
1982.  He died in January 1994.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In a written document received in September 2006, the 
appellant requested an RO hearing in lieu of a hearing before 
the Board.  In a written document received in December 2006, 
the appellant's representative withdrew the appellant's 
request for an RO hearing, and requested adjudication of the 
claim by the Board.


FINDINGS OF FACT

1.  The veteran died in January 1994 with the immediate cause 
of his death identified as metastatic colon cancer; no other 
significant conditions were identified as contributing to his 
death.  

2.  During his lifetime, the veteran had not established 
service connection for any disease or disability.

3.  The veteran's occupational exposure to radiation in 
service involved a total internal committed dose equivalent 
(CDE) to the colon of 0.0047 rem, and an estimated total dose 
to the colon of 8.7177 rem.

4.  The veteran's metastatic colon cancer was first shown 
medically many years after service, was not caused by his 
exposure to ionizing radiation in service and is not shown to 
be otherwise related to event(s) during active service.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1312, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.311, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in January 1994.  His 
certified death certificate identifies the immediate cause of 
his death as metastatic colon cancer.  No other significant 
conditions were identified as contributing to his death.  
Notably, the veteran's medical records did not conclusively 
identify the primary site for his metastatic carcinoma.  In 
November 1993, his treating physician presumed that the 
primary site was colonic in origin.  A previous assessment 
suggested a gastric origin, but such an origin was not borne 
out by investigation.

During his lifetime, the veteran had not established service 
connection for any disease or disability.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, service connection for a "radiation-exposed" veteran 
may be established on a presumptive basis under 38 U.S.C.A. 
§ 1112(c)(2) or 38 C.F.R. § 3.309(d).  For purposes of 
38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d), the veteran 
must have participated in "radiation-risk activity" as 
defined in 38 C.F.R. § 3.309(d)(3).  The veteran had 
occupational ionizing radiation exposure as a nuclear reactor 
operator/technician.  However, as the veteran did not serve 
at the gaseous diffusion plant in Paducah, Kentucky or area 
K25 at Oak Ridge, or participate in any of the other 
radiation-risk activities identified in 38 C.F.R. 
§ 3.309(d)(3), the presumptive provisions of 38 U.S.C.A. 
§ 1112(c)(2) or 38 C.F.R. § 3.309(d) do not apply.

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for a veteran who was exposed to ionizing 
radiation in service and manifests a radiogenic disease to 
assist a veteran prove his or her claim on a direct basis.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

This veteran was exposed to ionizing radiation on an 
occupational basis and a Department of Defense Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, was 
maintained on his behalf.  His metastatic colon cancer first 
manifested five years or more after his last known radiation 
exposure.  Accordingly, the appellant's claim has been 
developed pursuant to the specialized development procedures 
of 38 C.F.R. § 3.311(b).

As to the third method, service connection may be granted 
under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137.  See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Service incurrence for certain 
chronic diseases such as a malignant tumor will be presumed 
if manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran served on active duty from July 1959 to August 
1982.  His service medical records do not show any treatment 
for malignant tumors.  Thus, the service medical evidence 
provides very limited evidence against this claim.

The post-service medical records first document treatment for 
metastatic adenocarcinoma in 1993.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  The Board finds that the post-service 
treatment records provide limited evidence against this 
claim, failing to indicate a disorder related to service. 

As a malignant tumor was not shown to have manifested within 
one year from service, the presumptive provisions of 
38 C.F.R. § 3.309(a) do not apply.

The veteran is known to have been exposed to ionizing 
radiation while performing duties at nuclear power plants 
during service.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), the RO has obtained the veteran's DD Form 
1141 and requested a dose estimate from the Under Secretary 
for Health.

The veteran's DD Form 1141 documents his ionizing radiation 
exposures covering the time period from March 1967 to 
November 1969.  He had no beta exposure, a total of 4.131 rem 
of gamma and x-ray exposure, and a total of .168 rem of 
neutron exposure.  His total exposure to ionizing radiation 
3.876 rems.  A whole body gamma spectrometry conducted at the 
USAF Radiological Health Laboratory in July 1969, which 
identified only gamma-emitting radionuclides, determined that 
the activity for radionuclides did not exceed the maximum 
permissible body burden, as defined in the Recommendations of 
the National Committee on Radiation Protection, National 
Bureau of Standards Handbook (69).

In response to the RO's request for dose information, the 
Department of the Air Force, Headquarters USAF, provided a 
letter in February 2003 concerning the veteran's ionizing 
radiation exposure according to the USAF Master Radiation 
Exposure Registry (MRER).  The MRER covered the veteran's 
ionizing radiation exposure at Lowry Air Force Base from July 
1962 to August 12, 1963, and at Sundance AFS from August 30, 
1967 to January 1, 1970.  

For the entire time period, the veteran had a maximum deep 
dose equivalent (DDE) of 4.409 rem, a shallow dose equivalent 
to the whole body (SDE, WB) of 5.407 rem, and a total 
effective dose equivalent (TEDE) of 4.409 rem.  The USAF 
Headquarters received confirmation from the Air Force Safety 
Center that the dose reported by the MRER included the dose 
the veteran received working on the decommissioning of the 
Sundance reactor.

In April 2003, the Director, Compensation and Pension Service 
forwarded the veteran's records to the Under Secretary for 
Health for preparation of a dose estimate and opinion as to 
whether it is likely, unlikely or likely as not that the 
veteran's colon cancer resulted from exposure to radiation in 
service.  

The Under Secretary for Health was provided the veteran's 
history of ionizing radiation exposure from ages 24 to 32, 
developing cancer 24 years later, and having an unremarkable 
family history or no known exposure to carcinogens.

In May 2004, the Department of the Air Force Institute for 
Operational Health (AFMC) provided an internal dose estimate 
for the veteran based upon in-vitro and in-vivo bioassay data 
resulting from his radioactive material intake while assigned 
as a nuclear reactor systems technician involving his 
decommissioning and dismantling of the PM-1 Reactor Site in 
Sundance, Wyoming from April 18- 19, 1967.  The veteran was 
calculated to have a committed effective dose equivalent 
(CEDE) of 7.35 millirem with a CDE of 31.1 millirem to the 
lungs, which was within the regulatory limits for radiation 
workers under current regulatory standards as well as those 
of the National Bureau of Standards in effect at the time of 
his exposure. 

At the request of VA's Under Secretary for Health, the AFMC 
provided an addendum in January 2005 which calculated the 
veteran's CDE to the colon.  AFMC reported that dose 
conversion factors (DCF) for the large lower intestinal wall 
(colon) were obtained using Dose Coefficient Data File 
Package (DCFPAK), ORNL/TN produced in July 1996 by Oak Ridge 
National Laboratory for Sandia National Laboratory.  The 
veteran's total CDE to the colon, for nuclides Co-60, Cs-134, 
Cs-137, and H-3, was calculated as 4.70E+00 millirem. 

In a memorandum dated on January 12, 2005, the VA Chief 
Public Health and Environmental Hazards Officer (CPHEHO) 
estimated that the veteran was exposed to an internal dose to 
the colon of 0.0047 rem CDE, and an estimated total dose to 
the colon of 8.7177 rem.  The CPHEHO calculated that exposure 
to 20.22 rads or less at age 22 provided a 99 percent 
credibility that there was no reasonable possibility that it 
was likely as not that the veteran's colon cancer was related 
to exposure to ionizing radiation.  As such, the CPHEHO 
concluded that it was unlikely that the veteran's colon 
cancer could be attributed to exposure to ionizing radiation 
in service.  

This opinion was based upon review of medical and scientific 
reports such as the Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V) (1990), the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report dated November 6, 1988, and 
Mettler and Upton, Medical Effects of Ionizing Radiation 
(1995).  

VA's CPHEHO also calculated the likelihood that the veteran's 
exposure to ionizing radiation was responsible for his colon 
cancer according to the National Institute for Occupational 
Safety and Health (NIOSH) version of the Interactive 
Radioepidemiological Program (IHEP) software program.

The Board finds that the CPHEHO opinion is highly probative 
evidence against this claim.  The Board notes that this 
opinion takes into account the factors listed in 38 C.F.R. 
§ 3.311(e), and supports the conclusion citing to "sound 
scientific evidence" representing the current state of 
medical knowledge.  See generally 38 C.F.R. § 3.311(c)(3).

On January 18, 2005, in an Advisory Opinion also obtained in 
accordance with 38 C.F.R. § 3.311, the Director of the 
Compensation and Pension Service indicated that a review of 
the evidence had been undertaken in its entirety.  The 
Director, citing to the medical opinion from VA's CPHEHO, 
stated that it was unlikely that the veteran's colon cancer 
could be attributed to his exposure to ionizing radiation in 
service.

The Board finds that the Director, Compensation and Pension 
Service's Advisory opinion is highly probative evidence 
against this claim.  The Board notes that the Director's 
mandate includes consideration as to whether sound scientific 
and medical evidence supports a favorable conclusion that is 
favorable to the claim.  See 38 C.F.R. § 3.311(c)(1)(i), 
(c)(3).  This opinion is also based on an individualized dose 
estimate.  See 38 C.F.R. § 3.311(a)(1).

The Board recognizes the existence of favorable medical 
opinion in this case.  In February 2002, the veteran's 
treating physician from 1983 to January 1994 wrote an opinion 
stating that the veteran died in January 1994 due to 
carcinomatosis of an undifferentiated adenocarcinoma, and 
that such type of cancer was more likely than not directly 
due to the veteran's long-term exposure to radioactive 
materials in the 1960's working research and development for 
Nuclear Power Plants.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Board also takes into account the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  It is the Board's responsibility to 
make determinations regarding the credibility and weight to 
be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).

The Board finds that the February 2002 private physician 
opinion is clearly outweighed by the opinions set forth by 
VA's CPHEHO and VA's Director of Compensation and Pension.  
The veteran's private physician does not provide any 
rationale for the conclusion reached, including an 
understanding of the nature of the veteran's probable 
ionizing radiation dose exposure in service.  This is a 
substantial defect in the opinion.  

As reflected in the CPHEHO opinion, the level of the 
veteran's probable ionizing radiation exposure is one of the 
main determinants of causation.  The scientific reports cited 
by the CPHEHO attributed an increased risk for colon cancer 
at doses exceeding 100 rads.  Additionally, the NIOSH 
software computation utilized by the CPHEHO calculates the 
likelihood based, in part, upon the level of the screening 
dosages.

By comparison, the private examiner had no knowledge of the 
veteran's dose estimate to the body and the colon, and did 
not reference any "sound scientific evidence" to support 
the opinion.  See generally 38 C.F.R. § 3.311(c)(3).

Simply stated, the service medical records, the post-service 
medical record, and the VA directed evaluations provide 
highly probative evidence against this claim, outweighing the 
February 2002 private examiner opinion and the appellant's 
contentions. 

As noted above, the veteran's metastatic colon cancer first 
manifested many years after service, and the preponderance of 
the evidence weighs against a finding that his colon cancer 
was related to his ionizing radiation exposure in service.  
There is no competent evidence that, other than the ionizing 
radiation exposure, the veteran's colon cancer was otherwise 
attributable to service.  See Combee, 34 F 3d. 1039 (Fed. 
Cir. 1994).  Thus, there is no basis to support an award of 
service connection in this case under the three different 
legal bases identified above.

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
12 Vet. App. 145 (1999).  As noted above, VA's Director of 
Compensation and Pension and VA's CPHEHO identified these 
factors in providing opinion in this case.  The Board has 
also given consideration to the appellant's argument that the 
veteran did not wear a film badge while removing the 
radioactive core from Sundance AFS.  As noted by the 
appellant, the veteran submitted urine samples as a form of 
radiation monitoring.  The internal dose estimate provided by 
AFMC was based, in part, on an analysis of the urine samples.

While the Board is not competent to determine the accuracy of 
the dose estimates provided, the Board takes note that the 
dose estimates provided in this case are based upon all 
available information contained in the record.  It is obvious 
from the record that the Under Secretary for Health took 
seriously the obligation to obtain a dose estimate from all 
available methodologies.  The appellant has not introduced 
into the record a material conflict of the veteran's probable 
ionizing radiation dose from a credible source to warrant any 
further development.  See 38 C.F.R. § 3.311(a)(3).  Thus, the 
Board has no basis to dispute the accuracy of the dose 
estimate provided.  In summary, the Board finds that when the 
entirety of the evidence is considered, the evidence does not 
warrant a grant of the benefit sought.

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
scientific or medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The veteran's colon cancer is not the type of disease process 
capable of lay observation.  Furthermore, the appellant is 
not deemed competent to identify the cause of the veteran's 
death.  Barfield v. Brown, 5 Vet. App. 8 (1993).  When the 
record is reviewed in its entirety, the Board's finds that 
the medical evidence outweighs the appellant's contentions 
that the veteran's colon cancer is related to events in 
service, to include his occupational exposure to ionizing 
radiation.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, a pre-adjudicatory RO letter dated in April 
2002 advised the appellant of the evidentiary requirements 
for substantiating her claim, to include an ionizing 
radiation exposure basis.  She was further advised of the 
relative duties on the part of herself and VA in developing 
this claim.

The appellant's VCAA notice has been defective to the extent 
that, prior to initial adjudication, she was not specifically 
notified to submit all evidence and information in her 
possession pertinent to this claim, and that she was not 
advised how VA determines disability ratings and effective 
dates of awards. 

However, the Board finds that the appellant has demonstrated 
actual knowledge of the evidentiary requirements in this case 
by submitting a private medical opinion supportive of her 
claim, providing the veteran's resume detailing his military 
duties, and specifically citing perceived errors in the 
calculation of the veteran's ionizing radiation exposure.  As 
the claim is denied, the issues of an initial rating and 
effective date of award are not implicated in this case.  
Thus, any potential notice errors in this case have not 
resulted in any prejudice to the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As the veteran had not been service connected for any disease 
or disability in service, the specialized VCAA notice for 
dependency and indemnity compensation claims identified in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), are not 
implicated in this case.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records 
and pertinent private medical records have been obtained.

The issue on appeal is based on a claim that the veteran's 
colon cancer was secondary to exposure to ionizing radiation 
during service, and the procedures mandated at 38 C.F.R. 
§ 3.311 have been satisfied, to include obtaining the 
veteran's DD Form 1141, obtaining a dose estimate from the 
Under Secretary for Health, and opinions from VA's Director 
of Compensation and Pension and VA's CPHEHO.  As it is not 
claimed, and not shown, that any symptom indicative of colon 
cancer had been recurrent or persistent since service, and 
there is no showing that the veteran's colon cancer is 
related to any event other than radiation exposure in 
service, there is no basis to obtain additional medical 
opinion.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


